Name: 69/84/EEC: Commission Decision of 25 February 1969 on the setting up of an Advisory Committee on Live Plants
 Type: Decision
 Subject Matter: nan
 Date Published: 1969-03-19

 Avis juridique important|31969D008469/84/CEE: DÃ ©cision de la Commission, du 25 fÃ ©vrier 1969, relative Ã la crÃ ©ation d' un ComitÃ © consultatif des plantes vivantes et des produits de la floriculture Journal officiel n ° L 068 du 19/03/1969 p. 0008 - 0009 Ã ©dition spÃ ©ciale grecque: chapitre 03 tome 4 p. 0105 Ã ©dition spÃ ©ciale espagnole: chapitre 03 tome 3 p. 0081 Ã ©dition spÃ ©ciale portugaise: chapitre 03 tome 3 p. 0081 ++++( 1 ) JO NO L 55 DU 2.3.1968, P . 1 . DECISION DE LA COMMISSION DU 25 FEVRIER 1969 RELATIVE A LA CREATION D'UN COMITE CONSULTATIF DES PLANTES VIVANTES ET DES PRODUITS DE LA FLORICULTURE ( 69/84/CEE ) LA COMMISSION DES COMMUNAUTES EUROPEENNES, CONSIDERANT QUE DANS LE POINT V DE SA RESOLUTION FINALE, LA CONFERENCE AGRICOLE DES ETATS MEMBRES REUNIE A STRESA DU 3 AU 12 JUILLET 1958, A PRIS ACTE AVEC SATISFACTION " DE L'INTENTION EXPRIMEE PAR LA COMMISSION DE MAINTENIR AVEC ... LES ORGANISATIONS PROFESSIONNELLES UNE COLLABORATION ETROITE ET CONTINUE, NOTAMMENT POUR L'EXECUTION DES TACHES PREVUES DANS CETTE RESOLUTION " ; CONSIDERANT QUE DANS SON AVIS DU 6 MAI 1960, LE COMITE ECONOMIQUE ET SOCIAL A DEMANDE A LA COMMISSION " D'ASSOCIER LES ORGANISATIONS DE PRODUCTEURS, DE COMMERCANTS ET DE SALARIES INTERESSEES ET LES CONSOMMATEURS AU NIVEAU DE LA COMMUNAUTE ECONOMIQUE EUROPEENNE, DANS UN COMITE CONSULTATIF, AU FONCTIONNEMENT DE CHACUN DE CES BUREAUX ET FONDS " ; CONSIDERANT QU'IL IMPORTE A LA COMMISSION DE RECUEILLIR LES AVIS DES MILIEUX PROFESSIONNELS ET DE CONSOMMATEURS SUR LES PROBLEMES POSES PAR L'ETABLISSEMENT D'UNE ORGANISATION COMMUNE DES MARCHES DANS LE SECTEUR DES PLANTES VIVANTES ET DES PRODUITS DE LA FLORICULTURE ; CONSIDERANT QUE TOUTES LES PROFESSIONS DIRECTEMENT INTERESSEES PAR LA MISE EN OEUVRE DE CETTE ORGANISATION COMMUNE DES MARCHES, AINSI QUE LES CONSOMMATEURS DOIVENT ETRE A MEME DE PARTICIPER A L'ELABORATION DES AVIS DEMANDES PAR LA COMMISSION ; CONSIDERANT QUE LES ASSOCIATIONS PROFESSIONNELLES DE L'HORTICULTURE AINSI QUE LES GROUPEMENTS DE CONSOMMATEURS DES ETATS MEMBRES ONT CONSTITUE DES ORGANISATIONS A L'ECHELON DE LA COMMUNAUTE, DECIDE : ARTICLE PREMIER 1 . IL EST CONSTITUE AUPRES DE LA COMMISSION UN COMITE CONSULTATIF DES PLANTES VIVANTES ET DES PRODUITS DE LA FLORICULTURE, CI-APRES DENOMME LE " COMITE ". 2 . SONT REPRESENTES AU SEIN DU COMITE, LES PRODUCTEURS HORTICOLES, LES COOPERATIVES HORTICOLES, LE COMMERCE DES PRODUITS HORTICOLES, LES TRAVAILLEURS DE L'HORTICULTURE AINSI QUE LES CONSOMMATEURS . ARTICLE 2 LE COMITE PEUT ETRE CONSULTE PAR LA COMMISSION SUR TOUS PROBLEMES RELATIFS A L'APPLICATION DU REGLEMENT ( CEE ) NO 234/68 DU CONSEIL, DU 27 FEVRIER 1968, PORTANT ETABLISSEMENT D'UNE ORGANISATION COMMUNE DES MARCHES DANS LE SECTEUR DES PLANTES VIVANTES ET DES PRODUITS DE LA FLORICULTURE ( 1 ), ET NOTAMMENT SUR LES MESURES QU'ELLE EST AMENEE A PRENDRE DANS LE CADRE DE CE REGLEMENT . LE PRESIDENT DU COMITE PEUT INDIQUER A LA COMMISSION L'OPPORTUNITE DE CONSULTER LE COMITE SUR UNE AFFAIRE RELEVANT DE LA COMPETENCE DE CE DERNIER ET AU SUJET DE LAQUELLE UNE DEMANDE D'AVIS NE LUI A PAS ETE ADRESSEE . IL LE FAIT NOTAMMENT A LA DEMANDE DE L'UNE DES CATEGORIES ECONOMIQUES REPRESENTEES . ARTICLE 3 1 . LE COMITE COMPREND DIX-HUIT MEMBRES . 2 . LES SIEGES SONT ATTRIBUES COMME SUIT : - SEPT AUX PRODUCTEURS DE PLANTES VIVANTES ET DE PRODUITS DE LA FLORICULTURE, - DEUX AUX COOPERATIVES DE PLANTES VIVANTES ET DE PRODUITS DE LA FLORICULTURE, - CINQ AU COMMERCE DES PLANTES VIVANTES ET DES PRODUITS DE LA FLORICULTURE, DEUX AUX TRAVAILLEURS DE L'HORTICULTURE, DEUX AUX CONSOMMATEURS . ARTICLE 4 1 . LES MEMBRES DU COMITE SONT NOMMES PAR LA COMMISSION, SUR PROPOSITION DES ORGANISATIONS PROFESSIONNELLES OU DE CONSOMMATEURS LES PLUS REPRESENTATIVES DES ACTIVITES ENTRANT DANS LE CADRE DE L'ORGANISATION COMMUNE DES MARCHES DANS LE SECTEUR DES PLANTES VIVANTES ET DES PRODUITS DE LA FLORICULTURE ET CONSTITUEES A L'ECHELON DE LA COMMUNAUTE . POUR CHACUN DES SIEGES A POURVOIR, CES ORGANISATIONS PROPOSENT DEUX CANDIDATS DE NATIONALITE DIFFERENTE . 2 . LE MANDAT DE MEMBRE DU COMITE A UNE DUREE DE TROIS ANS . IL EST RENOUVELABLE . LES FONCTIONS EXERCEES NE FONT PAS L'OBJET D'UNE REMUNERATION . APRES L'EXPIRATION DE LA PERIODE DE TROIS ANS, LES MEMBRES DU COMITE RESTENT EN FONCTION JUSQU'A CE QU'IL SOIT POURVU A LEUR REMPLACEMENT OU AU RENOUVELLEMENT DE LEUR MANDAT . EN CAS DE DECES D'UN MEMBRE DU COMITE OU DE DEMISSION VOLONTAIRE OU DE CESSATION D'APPARTENANCE A L'ORGANISATION QU'IL REPRESENTE, IL EST REMPLACE POUR LA DUREE DU MANDAT RESTANT A COURIR . 3 . LA LISTE DES MEMBRES EST PUBLIEE PAR LA COMMISSION AU JOURNAL OFFICIEL DES COMMUNAUTES EUROPEENNES POUR INFORMATION . ARTICLE 5 LE COMITE ELIT POUR UNE DUREE DE TROIS ANS UN PRESIDENT ET DEUX VICE-PRESIDENTS . L'ELECTION A LIEU A LA MAJORITE DES DEUX TIERS DES MEMBRES PRESENTS . ARTICLE 6 A LA DEMANDE DE L'UNE DES CATEGORIES ECONOMIQUES REPRESENTEES, LE PRESIDENT PEUT INVITER UN DELEGUE DE L'ORGANISME CENTRAL DONT DEPEND CETTE CATEGORIE A ASSISTER AUX REUNIONS . IL PEUT EGALEMENT REQUERIR LA PRESENCE, EN TANT QU'EXPERT, DE TOUTE PERSONNE AYANT UNE COMPETENCE PARTICULIERE SUR UN SUJET INSCRIT A L'ORDRE DU JOUR . LES EXPERTS ASSISTENT AUX DELIBERATIONS POUR LA SEULE QUESTION AYANT MOTIVE LEUR PRESENCE . ARTICLE 7 LE COMITE PEUT CREER EN SON SEIN DES GROUPES DE TRAVAIL . ARTICLE 8 1 . LE COMITE SE REUNIT AU SIEGE DE LA COMMISSION SUR CONVOCATION DE CELLE-CI . 2 . LES REPRESENTANTS DES SERVICES INTERESSES DE LA COMMISSION PARTICIPENT AUX REUNIONS DU COMITE ET DE SES GROUPES DE TRAVAIL . 3 . LES SERVICES DE LA COMMISSION ASSURENT LE SECRETARIAT DU COMITE ET DE SES GROUPES DE TRAVAIL . ARTICLE 9 LES DELIBERATIONS DU COMITE PORTENT SUR LES DEMANDES D'AVIS FORMULEES PAR LA COMMISSION . ELLES NE SONT SUIVIES D'AUCUN VOTE . LA COMMISSION, EN SOLLICITANT L'AVIS DU COMITE, PEUT FIXER LE DELAI DANS LEQUEL L'AVIS DEVRA ETRE DONNE . LES OPINIONS EMISES PAR CHACUNE DES CATEGORIES ECONOMIQUES REPRESENTEES FIGURENT DANS UN COMPTE RENDU DES DELIBERATIONS TRANSMIS A LA COMMISSION . DANS LE CAS OU L'AVIS DEMANDE FAIT L'OBJET D'UN ACCORD UNANIME DU COMITE, CELUI-CI ETABLIT DES CONCLUSIONS COMMUNES, QUI SONT JOINTES AU COMPTE RENDU . LES RESULTATS DES DELIBERATIONS SONT COMMUNIQUES PAR LA COMMISSION AU CONSEIL OU AU COMITE DE GESTION SUR DEMANDE DE CES DERNIERS . ARTICLE 10 SANS PREJUDICE DES DISPOSITIONS DE L'ARTICLE 214 DU TRAITE, LES MEMBRES DU COMITE SONT TENUS DE NE PAS DIVULGUER LES RENSEIGNEMENTS DONT ILS ONT EU CONNAISSANCE PAR TRAVAUX DU COMITE LORSQUE LA COMMISSION INFORME CELUI-CI QUE L'AVIS DEMANDE PORTE SUR UNE MATIERE PRESENTANT UN CARACTERE CONFIDENTIEL . DANS CE CAS, SEULS LE MEMBRES DU COMITE ET LES REPRESENTANTS DES SERVICES DE LA COMMISSION ASSISTENT AUX SEANCES . ARTICLE 11 LA PRESENTE DECISION POURRA ETRE REVISEE PAR LA COMMISSION EN FONCTION DE L'EXPERIENCE ACQUISE . FAIT A BRUXELLES, LE 25 FEVRIER 1969 . PAR LA COMMISSION LE PRESIDENT JEAN REY